Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-8, 33, 40, 76 and 81, and species glucocorticoid agent, SEQ ID NO: 15 (previously identified as SEQ ID NO:8) and Loop A in the reply filed on 5/22/2018 is acknowledged.  The traversal is on the ground(s) that there is no undo search burden to search all of the groups together.  This is not found persuasive because the instant application is a 371 and undo search burden is not one of the considerations.
The requirement is still deemed proper and is therefore made FINAL.
Claims 4, 8, 25, 56, 77-78 and parts of claim 81 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected groups and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/22/2018.
	Claims 1-3, 5, 33, 40 and part of 81 are under consideration in the instant Office Action.

Withdrawn Rejections
The rejection of claims 1-3, 5-7, 33 and 76 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of the newly amended claims.


Maintained Rejections
Claim Objections
Claim 81 is objected to because of the following:  Claim 81 includes multiple statutory categories in one single claim. For example, claim 81 encompasses multiple processes (a method for detecting or method for identifying a candidate) and multiple compositions (a kit and a NMO model mouse). Each statutory invention requires individual independent claims. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5, 33, 40 and 81 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more. The claims recite protein domains that are found within a larger protein and glucocorticoids which encompass natural occurring steroid hormones like cortisone. This judicial exception is not integrated into a practical application because these are naturally occurring products that are not significantly different from what is found in nature even when placed a 
Guidance effective December 16, 2014 and in 2019 revised patent subject matter eligibility guidance sets out a series of steps and factors for determining subject eligibility in light of recent court decisions including Association for Molecular Pathology v. Myriad Genetics, Inc., Mayo Collaborative Services v. Prometheus Laboratories, Inc., and Alice Corporation Pty. Ltd. v. CLS Bank International, et al. and 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.
The first step under this guidance is determining if the claim is directed to one of the four statutory categories (process, machine, manufacture, or composition of matter). In this case, the claims are directed to a composition of matter. The second step, first prong of 2A, 2A1, is determining if the claims recite or involve judicial exceptions, such as laws of nature, natural phenomena, or natural products. In this case, the claims involve natural products, loop C peptide of Aquaporin-A (AQP4) water channel in a pharmaceutical composition and a glucocorticoid agent that encompasses naturally occurring hormones like cortisone. In the second prong of 2A, 2A2, it is required to determine if the claims recites additional elements that integrates the judicial exception into a practical application. The claims again fail this second prong of 2A since loop C peptide of Aquaporin-A (AQP4) water channel in a pharmaceutical composition and a glucocorticoid fails to integrate in a practical application since the claimed substances 
The instant claims call for a pharmaceutical composition having a therapeutic effect. Note that the pharmaceutical composition recited in the instant claims are generic and the claims recite an intended use and intended result that does not change the final structure of the composition. Dependent claims only call for specific products that do not structurally change the instantly claimed substance, only specifically call out the naturally occurring products. The instant specification does not teach anything beyond claimed products that encompass the natural products loop C and loop A peptides of Aquaporin-A (AQP4) water channel in a pharmaceutical composition and a glucocorticoid agent. Note that the instant claims read on the peptide AQP4 due to the comprising language in the instant claims.  The claims fail to include any limitations 
 	The pharmaceutical composition also reads on a natural product because reads on saline and water (see page 32 on instant specification) that is not markedly different from the naturally occurring product. Isolating the products does not significantly change it structure or function. The instant claims do not recite any elements in addition to the natural products that impose meaningful limits on the claim scope and would substantially foreclose others from using these natural products. The intended use of this composition does not further limit or change the basic structure of these naturally occurring products. The composition does not improve in any way their natural functioning. They serve the ends nature originally provided and act quite independently of any effort of the patentee. See Myriad, 133 S. Ct. at 2117.
Therefore, claims 1-3, 5, 33, 40 and 81 are not patent eligible. 

Response to Arguments
Applicant's arguments filed 1/14/2021 have been fully considered but they are not persuasive. Applicant argues that objection to claim 81 for multiple statuary categories in one single claim is now limited to a method and kit that requires the use of SEQ ID NO: 15. This is not found persuasive because the claim continues to have multiple statuary categories in one single claim, specifically a process and a product and should be presented in individual claims. The fact that both categories require the SEQ ID NO: 15 is not a consideration.
Applicant also argues that the 101 rejection is not proper because the claims are not directed to a judicial exception because the combination of Loop C peptide and rituximab or a glucocorticoid are not found in combination in nature. This is not found persuasive. The fact that two natural products, such as Loop C and glucocorticoid are not found in nature together does not detract from the fact that these two products are naturally occurring and placing them together in a composition does not markedly differentiate them from the naturally occurring products. Isolating the products does not significantly change it structure or function. The instant claims do not recite any elements in addition to the natural products that impose meaningful limits on the claim scope and would substantially foreclose others from using these natural products. The intended use of this composition does not further limit or change the basic structure of these naturally occurring products. The composition does not improve in any way their natural functioning.
Therefore, the applicant’s arguments are not found persuasive and the rejection is maintained.


Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 571-272-2952.  The examiner can normally be reached on Monday - Friday (8AM - 4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649